RECOMMENDED FOR FULL-TEXT PUBLICATION
                          Pursuant to Sixth Circuit Rule 206
                                File Name: 11a0091p.06

              UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT
                               _________________


                                                X
                                                 -
 BIG DIPPER ENTERTAINMENT, L.L.C.;

                        Plaintiffs-Appellants, --
 AQUARIUS INVESTMENTS, L.L.C.,

                                                 -
                                                     No. 09-2339

                                                 ,
                                                  >
                                                 -
           v.

                                                 -
                         Defendant-Appellee. -
 CITY OF WARREN,
                                                 -
                                                N
                  Appeal from the United States District Court
                 for the Eastern District of Michigan at Detroit.
                  No. 07-14716—Sean F. Cox, District Judge.
                              Argued: January 12, 2011
                         Decided and Filed: April 13, 2011
            Before: NORRIS, COLE, and KETHLEDGE, Circuit Judges.

                                _________________

                                     COUNSEL
ARGUED: Susan Leigh Brown, SCHWARTZ LAW FIRM, P.C., Farmington Hills,
Michigan, for Appellants. Raechel M. Badalamenti, KIRK & HUTH, P.C., Clinton
Township, Michigan, for Appellee. ON BRIEF: Susan Leigh Brown, Jay A. Schwartz,
SCHWARTZ LAW FIRM, P.C., Farmington Hills, Michigan, for Appellants. Raechel
M. Badalamenti, Robert S. Huth, Jr., KIRK & HUTH, P.C., Clinton Township,
Michigan, for Appellee.
       KETHLEDGE, J., delivered the opinion of the court, in which NORRIS, J.,
joined. COLE, J. (pp. 12–18), delivered a separate dissenting opinion.
                                _________________

                                     OPINION
                                _________________

       KETHLEDGE, Circuit Judge.          Big Dipper Entertainment and Aquarius
Investments (collectively, “Big Dipper”) brought this § 1983 action against the city of


                                          1
No. 09-2339        Big Dipper Entertainment, et al. v. City of Warren              Page 2


Warren, Michigan, challenging certain ordinances that regulate the licensing and
location of sexually oriented businesses. The district court granted Warren’s motion for
summary judgment. On appeal, Big Dipper argues primarily that Warren’s restrictions
upon the location of adult businesses are unconstitutional. We disagree, and affirm.

                                            I.

       On October 11, 2005, the Warren city council amended the city code to restrict
the location of adult businesses as follows:

       The site for the sexually oriented business must be located more than
       seven hundred fifty (750) feet from the nearest lot line [of] any of the
       following zoning districts: R-1-A, R-1-B, R-1-C, R-1-P, R-2, R-3, R-3-
       A, R-4, R-5, any mixed residential zone such as Planned Unit
       Development or the Downtown District.

Warren, Mich., Code, Zoning App’x art. XIV, § 14.01(s).

       On February 1, 2006, Warren published a notice of intent to amend § 14.01(s)
once again, this time to “prohibit[] the location of sexually oriented businesses within
the boundaries of the Warren Downtown Development Authority.” To maintain the
status quo during consideration of the proposed amendment, the city council temporarily
barred the issuance of new licenses for adult businesses in the downtown Warren area.
The temporary bar took effect on February 15, 2006.

       On February 14, Big Dipper’s sole owner, Timothy Sosnovske, delivered to the
Warren city clerk an application for a sexually oriented business license.           The
application sought permission to operate a topless bar on a parcel of land located at 7001
Convention Boulevard in Warren. Per the city code, the clerk was supposed to act on
the application within 20 days. The clerk took 24 days to reject Big Dipper’s
application.

       On March 28, 2006, the city council added the following language to § 14.01(s):

       To be consistent with the objective and stated purpose of the Downtown
       Development Authority Ordinance, Sec. 2-108 et seq., sexually oriented
       businesses as defined in Chapter 6 of the Code of Ordinances shall be
No. 09-2339        Big Dipper Entertainment, et al. v. City of Warren               Page 3


       prohibited from locating within the Downtown Development District
       boundaries as described by Chapter 2 of the Code of Ordinances.

       As so amended, § 14.01(s) encompasses the 7001 Convention property.

       Almost two years later, Big Dipper filed this § 1983 action in federal district
court. It claimed that the October 2005 and March 2006 amendments to § 14.01(s)
violate the First Amendment and that Warren’s untimely (by four days) rejection of its
application acted as a prior restraint upon protected expression. Warren moved for
summary judgment as to both claims. The district court granted the motion. This appeal
followed.

                                            II.

       We review the district court’s grant of summary judgment de novo, viewing the
facts in the light most favorable to Big Dipper. Tysinger v. Police Dep’t of City of
Zanesville, 463 F.3d 569, 572 (6th Cir. 2006).

                                            A.

       Big Dipper claims that § 14.01(s), as amended, is an unconstitutional restriction
upon speech. As an initial matter, the speech at issue here is that conveyed by a topless
bar; and in a democracy, it is only common sense to say that “society’s interest in
protecting this type of expression is of a wholly different, and lesser, magnitude than the
interest in untrammeled political debate[.]” Young v. American Mini Theatres, Inc.,
427 U.S. 50, 70 (1976) (Stevens, J., plurality opinion); see also Bronco’s Entertainment,
Ltd. v. Charter Township of Van Buren, 421 F.3d 440, 447 (6th Cir. 2005) (same).
Democracies need political debate more than they do topless bars in order to function.

       The caselaw reflects that reality. Normally a content-based restriction on speech
is subject to strict scrutiny. See R.A.V. v. City of St. Paul, 505 U.S. 377, 382-83, 395
(1992). But zoning ordinances that regulate adult businesses—which typically on their
face are content-based—are treated differently. So long as they aim to limit the
secondary effects of adult businesses, we treat the ordinances as content-neutral, which
means they get less scrutiny. City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 49
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren                Page 4


(1986). So the question whether § 14.01(s) is aimed at secondary effects is the first one
we address here.

        Big Dipper says the ordinance was not so aimed. In Big Dipper’s view, the real
reason that Warren amended § 14.01(s) was not to limit the secondary effects of adult
businesses, but simply to prevent new ones from opening there. This is a difficult claim
on which to prevail. “‘It is a familiar principle of constitutional law that [courts] will not
strike down an otherwise constitutional statute on the basis of an alleged illicit legislative
motive.’” Id. at 48 (quoting United States v. O’Brien, 391 U.S. 367, 383 (1968)). A
corollary of that principle is that a city need only show that its “predominate concerns
were with the secondary effects” of adult businesses in order to defeat a claim of illicit
motive. Id. at 47 (emphasis in original; internal quotation marks omitted).

        Warren has made that showing here. The city council received no less than 49
studies and reports concerning the secondary effects of adult businesses before enacting
the October 2005 amendments to its ordinance. Those reports remained valid for
purposes of the March 2006 amendment. The council’s minutes of its February 14, 2006
meeting contain discussion about limiting secondary effects and avoiding blight and
deterioration in the city. And the council passed a resolution stating that the March 2006
amendment was intended to “halt[] property value deterioration,” “eliminate the causes
of deterioration” and “eliminate blight.”

        It is true, as Big Dipper points out, that, during debate on the amendments, some
city-council members made comments that suggested they were hostile to adult
businesses. But at most those comments show that, for those members at least, a desire
to restrict adult businesses’ speech was “a motivating factor in enacting the ordinance,”
id.; and that is precisely the showing the Supreme Court says is not sufficient to trigger
heightened scrutiny of this type of ordinance. See id. As a whole, therefore, the record
in this case establishes that the amendments to § 14.01 are content-neutral for purposes
of our analysis here.

        Thus, “[t]he appropriate inquiry in this case,” as in Renton, is whether the
“ordinance is designed to serve a substantial government interest and allows for
No. 09-2339        Big Dipper Entertainment, et al. v. City of Warren               Page 5


reasonable alternative avenues of communication.” Id. at 50. The district court applied
this same test and held that the ordinance passed it.

       Although this test has discrete aspects, Big Dipper for the most part does not
explain in its appellate briefs how particular aspects of the test were not met here. For
example, as we read its briefs, Big Dipper does not argue that controlling secondary
effects is not a substantial government interest, or that the city council lacked an
empirical basis to conclude that § 14.01(s) furthers that interest. Big Dipper does say
in conclusory terms that §14.01(s) is not “narrowly tailored,” but we do not see how
narrow tailoring is much of an issue in this case. Narrow tailoring typically arises as an
issue in these cases when the ordinance is sloppily drafted, so that by its terms the
ordinance would reach, say, mainstream bookstores that sell Lady Chatterley’s Lover.
See, e.g., Executive Arts Studio, Inc. v. City of Grand Rapids, 391 F.3d 783, 796-97 (6th
Cir. 2004). Big Dipper makes no such argument here.

       What Big Dipper does argue (sometimes under the heading of narrow tailoring,
sometimes not) is that the amended § 14.01(s) is too broad in geographic scope— i.e.,
that it leaves too few sites available for adult businesses in the city. This argument goes
to “the question whether the [Warren] ordinance allows for reasonable alternative
avenues of communication.” Renton, 475 U.S. at 53. Big Dipper seeks to draw from the
caselaw some minimum percentage or number of acres that the city must leave open to
adult businesses, regardless of the other circumstances in the case. The district court
took a more grounded approach, measuring, among other things, the demand for adult-
business locations in Warren against the supply available under the amended §14.01(s).
And having done so, the district court held that the supply was adequate.

       The district court’s methodology was sound. As the Supreme Court has
explained, the question with respect to the adequacy of available sites is simply whether
the ordinance denies the “[plaintiff]s a reasonable opportunity to open and operate an
adult [business] within the city[.]” Id. at 54. That question does not turn on arbitrary
percentages or formulas. Depending on the facts of the case, of course, percentages or
formulas can be relevant to the outcome; but that does not mean that the same percentage
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren                Page 6


or formula governs in every case. The First Amendment does not prescribe a Uniform
Zoning Code.

        Instead, the Renton question, by its terms, is fact-intensive. See Christy v. City
of Ann Arbor, 824 F.2d 489, 491 (6th Cir. 1987) (“each case must be decided according
to its specific facts”). One of the relevant facts is demand: whether a certain number of
sites affords a plaintiff a “reasonable opportunity” to open an adult business depends, in
part, on how many other potential adult businesses seek to crowd in on those sites. The
record in this case, unlike some others, contains that information. The district court was
right to consider it. Accord Young v. City of Simi Valley, 216 F.3d 807, 822 (9th Cir.
2000); Boss Capital, Inc. v. City of Casselberry, 187 F.3d 1251, 1254 (11th Cir. 1999);
Buzzetti v. City of New York, 140 F.3d 134, 140-41 (2d Cir. 1998); North Ave. Novelties,
Inc. v. City of Chicago, 88 F.3d 441, 445 (7th Cir. 1996); Woodall v. City of El Paso, 49
F.3d 1120, 1126-27 (5th Cir. 1995).

        We turn to the district court’s application of this methodology. The court began
its analysis by finding that the amended § 14.01(s) left a total of 39 sites available to Big
Dipper’s business. (The 7001 Convention Boulevard site was not among them.) Big
Dipper criticizes that finding in notably harsh terms, asserting that the district court
“made no pretense” of applying the proper summary-judgment standard, that the court’s
analysis of the issue (in a 32-page opinion) was “cursory,” that the court “chose to
disregard” the “voluminous and detailed analysis” set forth in the report of Big Dipper’s
expert, Bruce McLaughlin, and so on. (Big Dipper similarly accuses opposing counsel
of making “egregious misstatement[s]” to this court, etc.)

        Arguments like these—which casually impugn the motives of the district court
or, more commonly, opposing counsel—are regrettably common of late. So we think
it worthwhile to comment on them. In our view, a party should think twice about
questioning the district court’s integrity or that of opposing counsel. That two persons
disagree does not mean that one of them has bad motives. And even in the worst cases,
the better practice is usually to lay out the facts and let the court reach its own
conclusions.
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren               Page 7


        In any event, Big Dipper cannot back up its charges here. Stripped of hyperbole,
Big Dipper’s argument is that various aspects of McLaughlin’s analysis show that
§ 14.01(s), as amended, restricts Big Dipper to less than 10 potential sites, rather than
39. And Big Dipper says the district court disregarded these aspects of McLaughlin’s
analysis in granting summary judgment to the city. The problem with this argument is
that, in the district court, Big Dipper did not discuss these aspects of McLaughlin’s
analysis any more than the district court did. We have reviewed Big Dipper’s briefs in
support of its own motion for summary judgment and in opposition to the City’s motion;
and nowhere in those briefs does Big Dipper argue that the number of sites available to
it should be reduced from 39 based on McLaughlin’s analysis in his expert report. Big
Dipper discusses McLaughlin’s report in support of other arguments, but not in support
of the less-than-39 one.

        To create a genuine issue of material fact, a party must do more than file an
expert report with the district court. It was Big Dipper’s job, not the district court’s, to
present argument as to how McLaughlin’s report created genuine issues of material fact
as to the number of sites available to Big Dipper’s business. Big Dipper did not make
those arguments in the district court, and it cannot make them now. Big Dipper’s
arguments as to how McLaughlin’s report supports a sites-available number of less than
39 are waived. See Sigmon Fuel Co. v. Tennessee Valley Auth., 754 F.2d 162, 164-65
(6th Cir. 1985).

        That leaves two arguments that Big Dipper did make in the district court with
respect to the number of sites available to it. First, according to Big Dipper, Warren’s
zoning ordinances require industrial lots zoned M-2—that is, all of the 39 lots at issue
here—to have a minimum area of 20,000 square feet. Twelve of the 39 sites here are
smaller than 20,000 square feet. Big Dipper argues that those 12 sites should be
subtracted from the number deemed available. We think Big Dipper has created a
genuine issue of fact on that point. For purposes of our analysis, therefore, we reduce
the number of sites available from 39 to 27.
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren               Page 8


        Second, Big Dipper argues that the city’s parking requirements should reduce the
number still further. According to Big Dipper, the city requires dance halls to provide
one parking space per every 100 square feet of dance floor. Big Dipper does not
elaborate as to how, exactly, this provision would affect it; but in any event the provision
could only require Big Dipper to build a smaller dance floor than otherwise. That is a
commercial concern, not a constitutional one; and “the Supreme Court has made clear
that alternative sites need not be viable commercial properties.”                 Bronco’s
Entertainment, 421 F.3d at 452.

        The same rule disposes of a related contention, which is that the city’s expert
report requires us to trim 14 sites from the district court’s total. But we have already
eliminated some of those 14 sites based on the 20,000 square-foot rule. The expert
rejected the remainder of them based on commercial considerations, which are again
irrelevant for our purposes. Id.

        So we are left with 27 as the number of sites available for Big Dipper’s business.
Meanwhile, it is undisputed that a total of two applications for adult businesses were
filed in the city of Warren during the five years leading up to this lawsuit. That fact
makes this case different from others on which Big Dipper relies. A supply of sites more
than 13 times greater than the five-year demand is more than ample for constitutional
purposes. The district court was correct to grant summary judgment on this claim.

                                            B.

        We make shorter work of Big Dipper’s remaining claim. In Big Dipper’s view,
the city violated the First Amendment—by imposing a prior restraint on Big Dipper’s
speech—when the city took 24 days, rather than 20 as prescribed by the city’s rules, to
reject Big Dipper’s application. Big Dipper also contends that the city did not comply
with other miscellanea in its licensing rules, which in its view compounds the
constitutional violation.

        The sort of licensing regime at issue here must contain two procedural safeguards
to be constitutional. First, the city must make its decision whether to issue the license
No. 09-2339           Big Dipper Entertainment, et al. v. City of Warren               Page 9


“within a specified and reasonable time period during which the status quo is
maintained[.]” East Brooks Books, Inc. v. City of Memphis, 48 F.3d 220, 224 (6th Cir.
1995) (internal quotation marks omitted). Second, the applicant must be able to obtain
prompt judicial review. Id.

          Big Dipper’s claim is meritless for the reasons recited by the district court. That
the city took 24 days rather than 20 to act on Big Dipper’s application is immaterial for
constitutional purposes. See Bronco’s Entertainment, 421 F.3d at 448 (holding that a 44-
day period for acting upon the same kind of application was “sufficiently brief”).
Moreover, the city maintained the status quo while the application was pending. See
East Brooks Books, 48 F.3d at 225. Finally, Big Dipper could have obtained prompt
judicial review of the March 2006 licensing decision, but instead chose to do nothing for
20 months before filing this suit in the district court. See Deja Vu of Cincinnati, L.L.C.
v. Union Township Board of Trustees, 411 F.3d 777, 787-88 (6th Cir. 2005). That, in
our view, should be the end of any claim that Big Dipper was denied prompt judicial
review.

          The dissent would grant relief on such a claim nonetheless. In the dissent’s view,
Big Dipper’s right to prompt judicial review was violated here, notwithstanding Big
Dipper’s own inaction for 20 months, because (the dissent says) it was Warren’s
obligation rather than Big Dipper’s to initiate a lawsuit regarding the denial. Thus, the
dissent suggests, “the beaches of Normandy” in this case lie with the prior-restraint
claim. Dissent at 12.

          Where the dissent actually finds itself, however, is at Pas de Calais. As an initial
matter, the district court did not address the prompt-judicial-review argument now made
by the dissent, for the simple reason that Big Dipper did not make it there. Big Dipper
did briefly mention the existence of its right to prompt judicial review in its summary-
judgment briefing in the district court. But nowhere did Big Dipper argue that this
particular right was violated, much less for the reason that it was Warren’s obligation
rather than Big Dipper’s own to file this lawsuit. (We also have our doubts as to whether
Big Dipper has even raised the prompt-judicial-review argument before us, but given the
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren            Page 10


Rorschach quality of the briefing on this claim, we do not press the point.) Thus, the
argument that Warren imposed a prior restraint upon Big Dipper by denying it prompt
judicial review is waived. See Barany-Snyder v. Weiner, 539 F.3d 327, 332 (6th Cir.
2008).

         The argument is meritless as well. The dissent is simply mistaken in asserting
that it was Warren’s burden rather than Big Dipper’s to file a lawsuit with respect to the
denied application. In FW/PBS, Inc. v. City of Dallas, 493 U.S. 215 (1990), a three-
Justice plurality specifically “conclude[d] that the First Amendment does not require that
the city bear the burden of going to court to effect the denial of a license application or
that it bear the burden of proof once in court.” Id. at 227 (O’Connor, J., plurality
opinion). Three other Justices agreed with the plurality on that point. See id. at 244
(White, J., joined by Rehnquist, C.J., concurring and dissenting); id. at 253 (Scalia, J.,
concurring and dissenting). The rule cited by the dissent here applies to censorship
cases, not licensing ones; and the case that the dissent cites in support of its putative
burden-shifting tacitly admits as much. See Deja Vu of Nashville, Inc. v. Metro Gov’t
of Nashville and Davidson County, 274 F.3d 377, 401 n.5 (6th Cir. 2001); see also Odle
v. Decatur County, 421 F.3d 386, 390 (6th Cir. 2005) (“In the seminal Freedman
decision, the Supreme Court suggested that a licensing scheme must place the burden
of proof as to whether an applicant’s form of expression is protected on the government.
However, [after FW/PBS] it now appears that prompt judicial review and preservation
of the status quo are the only constitutionally indispensable procedural safeguards”
(internal citations omitted)). When six Justices agree on a legal proposition, we are not
free to disagree for purposes of our decision.

         The relevant safeguard, then, is that “there must be an assurance that a judicial
decision, if sought by the applicant, can be obtained seasonably.”               Bronco’s
Entertainment, 421 F.3d at 444 (emphasis added). Big Dipper challenges Warren’s
licensing regime as applied to the facts of this case, rather than facially. And the
undisputed fact remains that Big Dipper took 20 months to seek “prompt judicial
review.” That is the only delay at issue here. It is true that Warren did not notify Big
No. 09-2339          Big Dipper Entertainment, et al. v. City of Warren            Page 11


Dipper of its right to seek judicial review, and that Warren did not commence an
administrative hearing with respect to its denial of Big Dipper’s application. Neither of
those omissions is commendable, but neither is a constitutional violation either. Nor do
those omissions serve to tag Warren with responsibility for Big Dipper’s delay in
bringing suit. Big Dipper’s actions throughout the application process demonstrate that
it was acutely aware of its rights under the subject ordinance. And—as the existence of
this lawsuit itself demonstrates—there was nothing in the licensing regime that
prevented Big Dipper from seeking judicial review of Warren’s denial of its application.
To the contrary, the ordinance states that, “[i]f any court action challenging the city’s
decision or the hearing officer’s decision is initiated, the city shall: 1) consent to
expedited briefing and/or disposition of the action, 2) comply with any expedited
schedule set by the court, and 3) facilitate prompt judicial review of the proceedings.”
Warren Code art. X, § 6-299.

          Finally, the dissent is again mistaken in suggesting that “judicial review” means
“administrative review” for purposes of our prior-restraint analysis. See Dissent at 14-
15. Although, as a factual matter, the cases cited by the dissent did involve ordinances
that provided for administrative as well as judicial review, the holdings of those cases
provide no support for conflating these different types of review. And the only kind of
prompt review that the cases require is “judicial[.]” Bronco’s Entertainment, 421 F.3d
at 444.

          The reality is that Big Dipper could have brought this lawsuit much sooner than
it did. The only delay in obtaining judicial review was its own. Big Dipper’s claim—to
the extent it even makes the claim—that it was denied prompt judicial review of its
application is meritless.

          The district court’s judgment is affirmed.
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren              Page 12


                                   ________________

                                       DISSENT
                                   ________________

          COLE, Circuit Judge, dissenting. The majority spends the bulk of its time
tearing down Big Dipper’s arguments on the constitutionality of Warren’s geographic
restrictions on sexually oriented businesses.        But the beaches of Normandy lie
elsewhere: the prior restraint analysis. For, as applied here, Warren’s licensing scheme
functioned as a prior restraint that did not provide for “prompt judicial review.” See
Odle v. Decatur Cnty., 421 F.3d 386, 389-90 (6th Cir. 2005). As such, Warren’s scheme
was unconstitutional and could not be used to reject Big Dipper’s application.

          The majority finds Big Dipper’s prompt-judicial-review argument waived.
However, the majority’s waiver analysis is misguided. As the majority admits, Big
Dipper made its prior restraint argument—including claiming it did not receive prompt
judicial review—in its motion for summary judgment before the district court, and again
before us. Specifically, Big Dipper noted that “the decision whether to issue a license
must be made within a specified, brief time period . . . and [] there must be assurance that
a judicial decision, if sought by an applicant, can be obtained seasonably.” (Big
Dipper’s Motion for Summary Judgment on Liability, Dist. Ct. Docket No. 32, at 28-29.)
It then argued that the “letter of intent to deny must apprise the applicant of his right to
a hearing before the Administrative Hearing board within 20 days . . . [, and f]ailing the
delivery of a timely letter of intent to deny, the ordinance itself states that the applicant
is deemed to have met all conditions of licensure,” but that Warren failed to provide such
review. (Id. at 29.) Big Dipper repeated this argument before us. (See Big Dipper Br.
56-63.)

          The fact that Big Dipper made its argument in its initial motion for summary
judgment and preserved that argument here renders Barany-Snyder—the case on which
the majority relies—and the waiver cases cited therein inapposite, for they deal with
arguments that a party has not raised below, has raised below only in reply briefs, or has
mentioned before the court of appeals merely “in the most skeletal way, leaving the court
No. 09-2339            Big Dipper Entertainment, et al. v. City of Warren                          Page 13


to . . . put flesh on its bones,” McPherson v. Kelsey, 125 F.3d 989, 996 (6th Cir. 1997)
(internal quotation mark omitted) (ellipses in original). See Barany-Snyder v. Weiner,
539 F.3d 327, 331 (6th Cir. 2008). These circumstances are a far cry from this case. Big
Dipper’s prompt-judicial-review argument is not waived.

         Turning to the merits, I note first that a licensing scheme like Warren’s, which
requires approval before sexually oriented speech may take place, constitutes a prior
restraint, and is presumptively unconstitutional. See Bronco’s Entm’t, L.T.D. v. Charter
Twp. of Van Buren, 421 F.3d 440, 444 (6th Cir. 2005). Such a scheme survives
constitutional attack only if it at least preserves the status quo and ensures “prompt
judicial review.” Odle, 421 F.3d at 389-90. I agree with the majority that Warren
adequately preserved the status quo. The question is whether Warren provided Big
Dipper with “prompt judicial review.”

         Promptness is required for both the time taken to approve or deny the license and
the period between the denial and review of that decision. Bronco’s Entm’t, 421 F.3d
at 444, 448. The first of these two is not problematic here, for Warren denied Big
Dipper’s application only twenty-four days after its submission, and courts have found
even longer delays constitutional. See City of Littleton v. Z.J. Gifts D-4, L.L.C., 541 U.S.
774, 778, 781 (2004) (finding forty days not to be too long); Bronco’s Entm’t, 421 F.3d
at 448 (finding forty-four days not to be too long).

         The second promptness requirement, however, poses much greater problems for
Warren. The license denial letter sent to Big Dipper did not indicate the specific reason
for the denial—stating only that the application was “defective and not the proper
application”—and did not apprise Big Dipper of the ability to appeal the denial.1 (See
First Denial Letter, Dist. Ct. Docket No. 59-10 (Ex. H).) Under Warren’s ordinances,
however:




         1
           Big Dipper later submitted a revised license application. Warren denied that license as well, also
while failing to indicate Big Dipper’s right to a hearing or other judicial review. (See Second Denial
Letter, Dist. Ct. Docket No. 42-8 (Ex. 81).) Once might be a mistake, but twice is a pattern.
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren                 Page 14


        [w]hen the city clerk issues a written notice of intent to deny . . . a
        license, . . . [t]he notice shall specify the location and the date, not less
        than ten (10) days nor more than twenty (20) days after the date the
        notice is issued, on which the hearing officer shall conduct a hearing on
        the city clerk’s intent to deny . . . the license.
                . . . The hearing shall take no longer than two (2) consecutive
        days, unless extended at the request of the respondent . . . . The hearing
        officer shall issue a written decision . . . to the parties within five (5) days
        after the hearing. Either party may appeal such decision to a court of
        competent jurisdiction.

(City of Warren Code of Ordinances, Ordinance 80-621, art. X, § 6-299(a), Dist. Ct.
Docket No. 59-7 (Ex. E).) And Warren’s justification for rejecting the application is
immaterial, for whether the application fell short due to notarization, proper location, or
otherwise, a denial is a denial. The point of review is to ascertain whether the reason for
the denial was proper.

        Warren’s codified review procedure ensures “prompt judicial review” in theory,
so Big Dipper’s facial attack on the scheme must fail. But Warren ignored this
procedure here, and the constitutionality of sexually-oriented-business licensing depends
on “an assurance that a judicial decision [reviewing the license denial], if sought by the
applicant, can be obtained seasonably.” Bronco’s Entm’t, 421 F.3d at 444. In Bronco’s
Entertainment, we found municipal provision of two levels of judicial review, each
coupled with a public hearing, along with subsequent court review of the ultimate
decision, to be adequate to ensure prompt judicial review. Id. at 446-47; see also
Richland Bookmart, Inc. v. Knox Cnty., 555 F.3d 512, 533 (6th Cir. 2009) (finding
prompt judicial review satisfied by several levels of immediate review of a licensing
decision); Odle, 421 F.3d at 390-91 (same). By contrast, we have found the possibility
of discretionary judicial review insufficient to constitute “prompt judicial review.” See
Deja Vu of Nashville, Inc. v. Metro. Gov’t of Nashville and Davidson Cnty., 274 F.3d
377, 401 (6th Cir. 2001).

        The circumstances here are even more egregious than those in Deja Vu given the
utter lack of direct judicial review (until the separate filing of this case), let alone prompt
and non-discretionary review. Meanwhile, in stark contrast to the case law, the majority
No. 09-2339            Big Dipper Entertainment, et al. v. City of Warren                          Page 15


finds no need for “prompt judicial review” because of the twenty-month period between
the license denial and Big Dipper filing suit. Yet, as shown above, the relevant “judicial
review” in the prior-restraint context is not simply the filing of suit in federal court, but
an administrative structure that a city must have in place and then use. See Richland
Bookmart, 555 F.3d at 533; Bronco’s Entm’t, 421 F.3d at 446-47; Odle, 421 F.3d at 390-
91; Deja Vu of Nashville, 274 F.3d at 401. And the Supreme Court has indicated that
“the burden of instituting judicial proceedings and proving that expression is
unprotected” falls on the city, not the license seeker. Deja Vu of Nashville, 274 F.3d at
400 (citing Freedman v. Maryland, 380 U.S. 51, 58 (1965)). Warren did no such thing,
so it did not provide Big Dipper with its constitutional entitlement to “prompt judicial
review.”2

         In dicta, the majority struggles against our precedent. Realizing that it must find
a handhold above our circuit, it grasps for the Supreme Court’s fractured opinion in
FW/PBS, Inc. v. City of Dallas, 493 U.S. 215 (1990). That opinion, however, does not
provide the majority sanctuary. The majority claims that six Justices agreed that “the
First Amendment does not require that the city bear the burden of going to court to effect
the denial of a license application or that it bear the burden of proof once in court.” Slip
Op. at 10 (quoting FW/PBS, 493 U.S. at 227 (O’Connor, J., joined by Stevens and
Kennedy, JJ., plurality)). This statement is incorrect and misses the point, but a bit of
context is necessary to ground that discussion.

         In Freedman, the Supreme Court held that statutory systems requiring permission
before speech occurs constitute unconstitutional prior restraints unless: 1) the systems
restrain speech prior to judicial review only for a brief period during which they preserve
the status quo; 2) the systems provide prompt judicial review; and 3) the city goes to



         2
           This absolute disregard for reviewing the denial of Big Dipper’s license is made all the worse
because, under Warren’s ordinances, Warren was under a duty to grant Big Dipper’s license when it took
longer than twenty days to approve or deny it. (See City of Warren Code of Ordinances, Ordinance 80-
621, art. X, §§ 6-285(a) (requiring Warren to act on a license application within twenty days) and 6-290
(deeming Warren’s failure to act on an application within the time stated in Warren’s ordinances to
constitute Warren’s approval of that license application), Dist. Ct. Docket No. 59-7 (Ex. E).) Further, there
is no exception for “incomplete” or “non-notarized” applications, so that argument does nothing for
Warren.
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren              Page 16


court to suppress the speech and bears the burden of proof there. 380 U.S. at 58-60. The
Court reviewed the three Freedman factors in FW/PBS, and a majority held the Dallas
scheme at issue there unconstitutional for its failure to impose strict administrative time
limits. 493 U.S. at 229 (O’Connor, J., plurality); id. at 238-39 (Brennan, J., joined by
Marshall and Blackmun, JJ., concurring in the judgment). Three Justices believed only
the first two Freedman factors applied, id. at 229 (O’Connor, J., plurality), three Justices
believed all the Freedman factors applied, id. at 238-39 (Brennan J., concurring in the
judgment), and three Justices believed the Freedman test was inapplicable, id. at 244-45
(White, J., joined by Rehnquist, C.J., concurring in part and dissenting in part); id. at 253
(Scalia, J., concurring in part and dissenting in part).

        With that background, I explain why the majority’s interpretation of FW/PBS is
incorrect. First, six Justices did not agree with the FW/PBS plurality position cited by
the majority here. Justice White’s partial concurrence and partial dissent, joined by
Chief Justice Rehnquist, did not coincide with the plurality’s perspective that, though
the Freedman analysis applied generally, the last factor was not constitutionally
required; instead, Justice White and Chief Justice Rehnquist believed that the Freedman
analysis was entirely irrelevant. FW/PBS, 493 U.S. at 244-45 (White, J., concurring in
part and dissenting in part). Justice White’s opinion saw the Dallas ordinances as merely
time, place, and manner restrictions to be upheld accordingly so long as they did not
allow “[u]nbridled discretion,” which the two Justices believed the restrictions did not.
Id. at 246. This position does not overlap with the plurality. And Justice Scalia’s partial
concurrence and partial dissent is even further afield: He did not believe the First
Amendment limited the Dallas ordinances at all. Id. at 253 (Scalia, J., concurring in part
and dissenting in part) (“Because I think that Dallas could constitutionally have
proscribed the commercial activities that it chose instead to license, I do not think the
details of its licensing scheme had to comply with First Amendment standards.”). In
sum, the majority misreads FW/PBS.

        Second, the statement from the plurality opinion that the majority cites—about
the third Freedman factor—is “dicta[,] because it is not necessary . . . to reach a decision
No. 09-2339         Big Dipper Entertainment, et al. v. City of Warren             Page 17


in th[e] case.” Beaven v. U.S. Dep’t of Justice, 622 F.3d 540, 558 (6th Cir. 2010). That
is because the plurality would “hold that the failure to provide the[] essential safeguards
[of the first two Freedman factors] renders the ordinance’s licensing requirement
unconstitutional.” FW/PBS, 493 U.S. at 229 (O’Connor, J., plurality). The plurality’s
discussion of the third factor was thus superfluous, and the Court has implicitly
recognized as much subsequently. See City News & Novelty, Inc. v. City of Waukesha,
531 U.S. 278, 281 (2001).

        Third, the plurality’s statement, were it endorsed by at least two other Justices
and were it not dicta, is not the categorical rule that the majority here claims it is.
Instead, the plurality’s rule examined the specific restrictions of the Dallas licensing
scheme before suggesting that Dallas need not go to court to defend its scheme. Id. at
229-30; cf. City of Littleton, 541 U.S. at 781-83 (highlighting the individualized
determination of what First Amendment strictures govern any particular city ordinance
serving as a prior restraint). This same fact, meanwhile, demonstrates why the
majority’s statement that “[t]he rule cited by the dissent here applies to censorship cases,
not licensing ones,” is simply incorrect: The “rule” is part of Freedman’s prior-restraint
analysis, which the Court has applied to licensing as well as “censorship,” if one may
even draw such a distinction. See City of Littleton, 541 U.S. at 778-80; City News &
Novelty, 531 U.S. at 280-81.

        Additionally, and most importantly, even were the majority’s statement
accurate—which it is not—it misses the point. The plurality’s discussion in FW/PBS
deals with the third Freedman factor regarding initiation of litigation, not the separate
requirement for prompt judicial review. FW/PBS, 493 U.S. at 227-29 (O’Connor, J.,
plurality). And while these requirements may align, they do not merge. Perhaps
realizing as much, the majority suggests prompt judicial review encompasses solely
“judicial,” presumably meaning federal or state court, as opposed to “administrative,”
review. Slip Op. at 11. However, “Freedman’s ‘judicial review’ safeguard is meant to
prevent undue delay, [which] include[s] judicial, as well as administrative, delay.” City
of Littleton, 541 U.S. at 781 (emphasis in original) (internal quotation marks and citation
No. 09-2339        Big Dipper Entertainment, et al. v. City of Warren            Page 18


omitted); cf. Thomas v. Chicago Park Dist., 534 U.S. 316, 324 (2002) (pointing to
administrative review procedures to demonstrate the availability of review of a licensing
board’s decision based on a content-neutral time, place, and manner restriction).
Moreover, because our precedent has invalidated systems for lack of prompt judicial
review (under the First Amendment) where sexually-oriented business owners could
obtain not only court review, but some administrative review as well, systems that
accord no administrative review, a fortiori, must fail under First Amendment scrutiny.
See Deja Vu of Nashville, 274 F.3d at 401. Contrary to the majority’s statement,
therefore, a city must promptly provide both court and administrative review for a
sexually oriented licensing system to be a permissible prior restraint under the First
Amendment. Warren did not do so, so its licensing scheme is an unconstitutional prior
restraint as applied here. I respectfully dissent.